DETAILED ACTION
The present Office action is in response to the application filing on 15 OCTOBER 2019 and the most recent Information Disclosure Statement. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 10/15/2019, 12/31/2019, 03/22/2021, 04/13/2021, 07/06/2021, 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,466,620 (hereinafter “Lee”) in view of U.S. Publication No. 2011/0206289 A1 (hereinafter “Dikbas”) and further in view of U.S. Publication No. 2012/0140815 A1 (hereinafter “Zhou”).
Regarding claim 1, Lee discloses an image processing device (FIG. 2 depicts an encoder) comprising: circuitry (FIG. 2 depicts an encoder) configured to 
set (col. 4, ll. 14-15, “The DC coefficient prediction circuit 308 generates a DPCM DC coefficient of the current block;” e.g., DPCM modulates the DC coefficient. Col. 4, ll. 58-61, “Thereafter, the DPCM DC coefficient determination circuit 404 calculates the difference value between the reference DC value and the quantized DC coefficient of the current block.” FIG.1 and FIG. 6 depict the DC coefficient as the initial (0,0) value), and further difference coefficients each being a difference between two adjacent coefficients in a sequence of coefficients of the first quantization matrix arranged in scan order (col. 4, ll. 16-17, “the AC coefficient prediction circuit 310 generates DPCM AC coefficients of the current block;” e.g., DPCM is a differential modulator that calculates the difference between AC coefficients); 
quantize transform coefficient data using a (FIG. 2 depicts the encoding stages, including the quantization transformation 204); and 
encode the quantized data to generate encoded data including the initial difference coefficient, and the difference coefficients (FIG. 2, entropy coding 210, which is the final stage receiving quantized coefficients for entropy encoding and transmitting the differential coefficients).
Lee fails to expressly disclose set an initial difference coefficient that is a difference between a DC coefficient and a predetermined initial value, and
	second quantization matrix based on the first quantization matrix.
	However, Dikbas teaches set an initial difference coefficient that is a difference between a DC coefficient and a predetermined initial value ([0059], “residual DC coefficient is computed by subtracting the prediction from the actual DC coefficient value”).
	At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a DC differential, as taught by Dikbas ([0059]), in Lee’s invention. One would have been motivated to modify Lee’s invention, by incorporating Dikbas’ invention, to improve compression efficiency ([0058]).
	Lee and Dikbas fail to expressly disclose second quantization matrix based on the first quantization matrix.
	However, Zhou teaches second quantization matrix based on the first quantization matrix ([0069], “down-sampling 500, if performed, down-samples the quantization matrix to reduce the resolution”).

Regarding claim 2, Lee, Dikbas, and Zhou disclose all of the limitations of claim 1, as outlined above. Additionally, Lee discloses wherein the circuitry is configured to generate the encoded data including difference coefficients that are differences between coefficients of the first quantization matrix (col. 4, ll. 16-17, “the AC coefficient prediction circuit 310 generates DPCM AC coefficients of the current block;” e.g., DPCM is a differential modulator that calculates the difference between AC coefficients. Note, the difference between the first and second quantization matrix is that down-sampled quantization matrix has a reduced size; however, both quantization matrixes represent the same quantization matrix coefficients).
Regarding claim 3, Lee, Dikbas, and Zhou disclose all of the limitations of claim 2, as outlined above. Additionally, Lee discloses wherein the circuitry is configured to generate the encoded data in a syntax in which the replacement difference coefficient and the difference coefficients are collectively included as a difference coefficient group (FIG. 2 depicts entropy coding 210 receiving all of the differential quantized coefficients from prediction 208 being transmitted together as part of the block data).
Regarding claim 4, Lee, Dikbas, and Zhou disclose all of the limitations of claim 3, as outlined above. Additionally, Lee discloses wherein the replacement difference coefficient and the difference coefficients are in the syntax of the encoded data in order of the replacement difference coefficient and the difference coefficients, and the circuitry is configured to encode the replacement difference coefficient and the difference coefficients in order of the replacement difference coefficient and the difference coefficients (col. 3, ll. 25-34 describes the transform block and processing in zigzag scanning order from top left with DC coefficients (e.g., replacement difference coefficient after prediction) to bottom right with AC coefficients (e.g., difference coefficients). Thereby the encoding order based on the zigzag scanning order creates the syntax in the order of replacement difference coefficient to then the difference coefficients).
Regarding claim 5, Lee, Dikbas, and Zhou disclose all of the limitations of claim 3, as outlined above. Additionally, Dikbas discloses wherein the circuitry is configured to generate the encoded data including an initial difference value between the DC coefficient and an initial difference value between the DC coefficient and an initial value set for a quantization matrix ([0059], “residual DC coefficient is computed by subtracting the prediction from the actual DC coefficient value.” Note, the “initial value set” is the predicted DC resulting in the residual DC coefficient to be quantized). The same rationale of claim 1 applies to claim 5.
Regarding claim 9, Lee, Dikbas, and Zhou disclose all of the limitations of claim 5, as outlined above. Additionally, Zhou discloses wherein the circuitry is configured to transform according to a transform unit corresponding to the second quantization matrix (FIG. 5 depicts down-sampling the quantization matrix when encoding and FIG. 3B depicts the encoder having the transform 304 and quantize 306 functions. When 
Regarding claim 10, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies equally as well to claim 10.
Regarding claim 11, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies equally as well to claim 11.
Regarding claim 12, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies equally as well to claim 12.
Regarding claim 13, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies equally as well to claim 13.
Regarding claim 14, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies equally as well to claim 14.
Regarding claim 18, the limitations are the same as those in claim 9. Therefore, the same rationale of claim 9 applies equally as well to claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9967566, claims 1-18 of U.S. Patent No. 9686541, claims 1-8 of U.S. Patent No. 9838682, claims 1-19 of U.S. Patent No. 9813714, claims 1-18 of U.S. Patent No. 9955164, claims 1-22 of U.S. Patent No. 10277898, claims 1-19 of U.S. Patent No. 10264258, claims 1-19 of U.S. Patent No. 10225553, claims 1-22 of U.S. Patent No. 10404985, claims 1-8 of U.S. Patent No. 10349053, claims 1-18 of U.S. Patent No. 9648316, and claims 1-18 of U.S. Patent No. 9648316. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is the broadest claim to date within all of the U.S. Patents listed above originating all from the priority of JP2012-044009. Each of the listed U.S. Patents require a difference of coefficients, quantizing, and encoding. The “first quantization matrix” and the “second quantization matrix” is a broader limitation than the U.S. Patents which require specific sizes of quantization matrixes (e.g., 8x8 and 32x32 sizes). For these reasons, the instant application is considered to be anticipated by each of the U.S. Patents listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481